Citation Nr: 0515244	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  97-26 833	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased initial rating for degenerative 
joint disease of the left hip with symptoms radiating to the 
left leg, currently evaluated as 20 percent disabling. 

(The issue of entitlement to an increased rating for a status 
post-operative excision of ameloblastoma of the left mandible 
with prosthesis, currently evaluated as 30 percent disabling, 
will be addressed in a separate decision.) 

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from September 1949 to 
February 1953.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which, in pertinent part, granted service 
connection for degenerative joint disease of the left hip 
with symptoms radiating into the left leg.  A 10 percent 
rating was assigned for this disability, and as the veteran 
filed a notice of disagreement as to the initial rating, the 
principles enumerated in Fenderson v. West, 12 Vet. App. 119 
(1999) with respect to "staged ratings" are for application 
with respect to this claim.

During the course of the appeal, the initial 10 percent 
evaluation was increased to 20 percent by an August 1998 
rating decision; nevertheless, since a higher rating is 
available for this disability, and the veteran is presumed to 
seek the maximum available benefit for a disability, this 
issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  In this regard, the veteran submitted sworn 
testimony contending that he is entitled to a higher rating 
his the service-connected left hip disability at Travel Board 
hearings held in October 1998 (in Newark) and in January 2005 
(in Philadelphia) before Veterans Law Judges who were 
designated by the Chairman to conduct the hearings pursuant 
to 38 U.S.C.A. § 7107(c) (West 2002) (the first two 
signatories below).  The case was remanded for additional 
development of the present issue in February 1999, and the 
development requested therein has been substantially 
accomplished.  

The veteran withdrew his appeal for an increased rating for a 
right thumb disability at his January 2005 hearing.  



FINDINGS OF FACT

There is no competent evidence of ankylosis of the left hip, 
or of flail joint of the left hip or fracture or malunion of 
the left femur, and flexion in the left thigh is not limited 
to 20 degrees.  

CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for degenerative joint disease of the left hip, with symptoms 
radiating to the left leg, are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.71a, 
Diagnostic Codes (DCs) 5003, 5250, 5252, 5254, 5255 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters - VCAA

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a July 2003 letter, the RO advised the veteran of the VCAA 
and its effect on his claim.  In addition, the veteran was 
advised, by virtue of detailed supplemental statements of the 
case (SSOCs) dated in August 2002 and October 2003 issued 
during the pendency of this appeal, of the pertinent law, and 
what the evidence must show in order to substantiate his 
claim.  The Board therefore believes that appropriate notice 
has been given in this case.  The Board notes, in addition, 
that a substantial body of lay and medical evidence was 
developed with respect to the veteran's claim, and that the 
SSOCs issued by the RO clarified what evidence would be 
required to establish entitlement to an increased initial 
rating for the service connected arthritis of the hip.  
Further, the claims file reflects that the October 2003 SSOC 
contained the new duty-to-assist regulation codified at 38 
C.F.R. § 3.159 (2004).  See Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  In this regard, when 
informed, in general, of the VCAA at the January 2005 hearing 
and asked whether he had any additional evidence to submit, 
the veteran did not specifically identify any additional 
evidence to be obtained that would assist in the adjudication 
of the issue of entitlement to an increased rating for 
degenerative arthritis of the left hip.  Thus, for these 
reasons, any failure in the timing or language of VCAA notice 
by the RO constituted harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The U.S. Court of Appeals for 
Veterans Claims has held that such remands are to be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

II.  Factual Background

During service in September 1951, the veteran received 
treatment, to include a left iliac crest bone graft, for an 
ameloblastoma of the left body and ramus of the jaw.  

Following service, according to reports from a December 1995 
VA examination, the veteran had no problems with the donor 
site on the left hip until six months prior to that 
examination, when he noticed pain extending from his left hip 
to his left leg.  X-rays conducted in conjunction with the 
examination revealed degenerative changes in the hip.  By 
rating decision dated in April 1996, service connection was 
granted for residuals of a bone graft from the crest of the 
ilium.  A noncompensable (0 percent) rating was assigned.  
That rating decision also denied service connection for a 
"left hip disorder," and specifically found therein that 
the bone grafting in service from the crest of the ilium bore 
no relationship to the degenerative changes in the left hip 
joint shown upon examination in December 1995.  

The veteran was afforded another VA examination in June 1996, 
after which the examiner stated that the in-service bone 
grafting had not directly caused the arthritis in the left 
hip, but that the resultant possible favoring of the left 
lower extremity could have caused arthritis because of 
symptoms the veteran developed later in the left hemipelvis, 
with heterotopic bone/myositis ossificans.  He also stated 
that the veteran's favoring of the left lower extremity could 
have caused irritation of the nerve roots and resultant 
sciatica.  Range-of-motion studies conducted at that time 
revealed 100 degrees of forward flexion; 5 degrees of 
hyperextension; normal abduction; 10 degrees of adduction; 5 
degrees of internal rotation; and 40 degrees of external 
rotation with pain.  The examiner could not elicit a left 
tendo-Achilles reflex, and there was decreased sensation to 
light touch involving the lateral aspect of the left thigh 
and calf.  

As a result of this positive nexus opinion and other findings 
from the June 1996 examination, the January 1997 rating 
decision granted service connection for degenerative joint 
disease of the left hip with symptoms radiating into the left 
leg as secondary to the residuals of a bone graft from the 
crest of the ilium.  A 10 percent rating was assigned for 
this disability under DCs 5003-5251.

Thereafter, as indicated in the Introduction to this 
decision, the rating was increased to 20 percent by rating 
action dated in August 1998.  This action followed a March 
1998 VA examination, the reports of which indicated the 
veteran walked with a limp and made use of a cane "most of 
the time."  Range-of-motion testing showed the left hip to 
be painfully tender with sensitivity over the sacro-iliac, 
the greater trochanter, and the anterior iliac crest scar.  
There was some decrease in motion when compared to the June 
1996 VA examination, with range-of-motion testing revealing 
forward flexion to 90 degrees; no backward flexion; full 
abduction and adduction; internal rotation to 0 degrees; and 
external rotation to 30 degrees.  Achilles reflexes were 
symmetrically absent, and reflexes in each patella were 
reduced when compared to June 1996.  The diagnoses included 
"[s]tatus post donor site excision left iliac crest with 
heterotopic bone formation, questionably increasing."  Also 
diagnosed was symptomatic arthrofibrosis/degenenerative joint 
disease of the left hip.  The examiner also observed that the 
veteran has a "functional problem affecting the left lower 
extremity resulting in fatigueability, lack of endurance, 
weakness and incoordinated motion with flareups causing 
further decreased motion."  

Following the February 1999 Board remand, the veteran was 
afforded another VA examination, as directed therein, in 
August 1999.  At that time, the veteran reported that he had 
first begun experiencing hip pain that radiated to his left 
lower back, thigh, and leg about two or three years prior to 
the examination.  He said the pain made it uncomfortable for 
him to lie on his left side; that he was unable to sit or 
stand for prolonged periods of time; and that he had to 
utilize a cane for support.  Upon examination, the veteran 
was observed to walk with a cane but without a limp.  
Tenderness was noted in the area of the left iliac crest, and 
there was a well-healed 14-centimeter scar, mildly tender, 
described in this area.  Range of motion testing of the left 
hip revealed 80 degrees of flexion; 30 degrees of external 
rotation; 20 degrees of internal rotation; and 20 degrees of 
abduction.  The veteran reported pain at the extremes of 
motion which prevented further motion.  While sitting, the 
veteran was able to bend over and touch his hands to his 
ankles, producing hip flexion of 110 degrees to the right and 
left without pain.  He was able to cross his left leg over 
his right leg, producing external rotation of 45 degrees of 
the left hip.  

Additional findings from the August 1999 VA examination 
included decreased sensation over the lateral aspect of the 
left thigh extending to the knee.  The patellar reflexes were 
+1 bilaterally and the Achilles reflexes were absent 
bilaterally.  Strength testing revealed apparent weakness in 
the left hip flexors, knee extensors, ankle and toe 
dorsiflexors, and ankle to plantar flexors.  The examiner 
commented that these findings were characterized by a 
"giving away type of weakness," which represented a non-
organic finding.  The diagnostic impression was cutaneous 
nerve deficit of the left lateral thigh due to the bone graft 
obtained from the left iliac crest; and low back and left 
lower extremity pain unrelated to the bone graft surgery.  
Also noted was "[n]on organic behavior on exam, including 
discrepancy in range of motion of the left hip in different 
positions, and giving way type of weakness on strength 
testing.  This is not due to the bone graft surgery."  
(Emphasis added).  The examiner also stated that the 
veteran's complaints of pain were not due to the bone 
grafting done in service. 

Additional evidence includes a report from an examination 
conducted by a private physician in December 1998.  The 
veteran complained at that time about a radicular type of 
pain involving the low back, left hip, and left lower 
extremity.  He stated there was no motor weakness or sensory 
deficit.  The examining physician indicated that X-rays of 
the left hip revealed the absence of any osseous or soft 
tissue pathology except for early degenerative changes.  His 
impression was that the veteran's symptoms were consistent 
with low back pain and left lower extremity radiculopathy.  
Another statement from this physician following an 
examination in January 1999 indicates the veteran was 
continuing to experience low back pain which occasionally 
radiated down to his left buttock and right lateral thigh.  
The pain was not radicular at the time of this examination, 
but the veteran stated that prolonged sitting, standing, or 
walking exacerbated symptoms.  

The VA physician who examined the veteran in August 1999 
completed an addendum in April 2000 confirming that he had 
reviewed the claims file, and he cited specific items of 
relevant clinical evidence therein.  For example, he 
mentioned the opinion by the VA examiner who conducted the 
June 1996 VA examination with respect to the asserted link 
between a postural imbalance resulting from the in-service 
surgery and irritation of nerve roots and sciatica that 
developed later.  He disagreed with this finding, as well as 
the opinion following the June 1996 VA examination that an 
altered gait pattern from the in-service surgery was a 
"secondary" cause of the veteran's left hip arthritis.  In 
this regard, the examiner stated as follows: 

If [the veteran] were protecting the 
L[eft] lower extremity due to pain in 
that side, he would have put less stress 
on the L[eft] lower extremity and would 
have had less chance of developing 
arthritis.  In any case, it is my opinion 
that arthritis did not develop from 
anything related to the bone graft 
surgery.  In fact, I re-reviewed x-rays 
of the L[eft] hip and compared the most 
recent films from 1999 with films from 
1998 and do not see any significant 
osteoarthritis of the hip.  There is a 
mild degree of osteoarthritis of the 
sacroiliac joints, R[ight] equal to 
L[eft].  It is my opinion that this 
condition did not develop from the bone 
graft surgery either.  

The records that I reviewed and the 
patient's history indicate that pain in 
the lower back and L[eft] lower extremity 
started somewhere in the vicinity of 
1995.  I did not find records indicating 
any significant back or L[eft] lower 
extremity problems previous to that.  I 
consider that time of onset much too long 
after the [in service] surgery to be due 
to the surgery.  

An MRI scan dated 7/1/96 reports 
degenerative changes largely involving 
L5-S1 with tear of the annulus, disc 
desiccation, R[ight] central disc 
protrusion, and some mild diffuse bulging 
of the disc at L4-5.  This chronic 
degenerative disc disease could be 
responsible for low back pain and it is 
my opinion that that it is unrelated to 
the bone graft surgery.  

In response to the instructions in the 
remand, the pains that the claimant is 
experiencing would be responsible for 
further functional loss due to pain but 
not due to weakness or incoordination.  
It is not possible to quantitate how much 
increased functional loss might occur due 
to the pain.  

III.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, supra.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5003.  When limitation of motion due to 
arthritis is noncompensable under the appropriate diagnostic 
code, a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added, under DC 5003. 

A 10 percent rating for limitation of flexion of the thigh 
requires flexion to be limited to 45 degrees.  
38 C.F.R. § 4.71, DC 5252.  A 20 percent rating for 
limitation of flexion of the thigh requires flexion to be 
limited to 30 degrees.  Id.  A 30 percent rating for 
limitation of flexion of the thigh requires flexion to be 
limited to 20 degrees.  Id. 

Applying the pertinent legal criteria to the facts of this 
case, the Board notes initially that the adjudication of the 
Board includes the responsibility of determining the weight 
to be given to the evidence of record, and this 
responsibility includes the authority to favor one medical 
opinion over another.  See Cathell v. Brown, 8 Vet. App. 539, 
543 (1996); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The 
probative value of a medical opinion is generally based upon 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight ascribed to a medical 
opinion may be reduced if the examiner fails to explain the 
basis for an opinion.  See Guerrieri v. Brown, 4 Vet. App. 
467 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).

Given the Board's responsibility to weigh the medical 
evidence, the Board finds the negative opinion set forth 
above by the VA physician who examined the veteran's left hip 
in August 1999, and completed the addendum in April 2000, to 
be of greater probative value than the positive opinion by 
the VA physician who examined the veteran in June 1996.  As 
support for this determination, the negative opinion with 
regard to the relationship between a current left hip 
disorder and the in-service grafting, in contrast to the 
positive opinion, was documented to have been based upon a 
complete review of the claims file, and was supported by 
specific citation to relevant clinical evidence of record, 
and included consideration of the positive nexus opinion.  
Nonetheless, given the fact that service connection has 
previously been granted for left hip arthritis, for the 
purposes of the adjudication below, the Board will consider 
all the limitation of motion resulting from the left hip 
arthritis as part of the service-connected disability.  

Review of the range-of-motion findings from the June 1996, 
March 1998, and August 1999 VA examinations indicates that 
flexion in the left thigh was limited to, at worst, 80 
degrees, which does not even approach the limitation of 
flexion required for a 30 percent rating under DC 5252 (20 
degrees).  A review of the other potentially applicable 
diagnostic codes providing a rating in excess of 20 percent 
for disability of the hip and thigh codified at DCs5250-5255 
does not reveal any other provision under which increased 
compensation would be warranted, as review of the medical 
records does not reflect ankylosis of the left hip (DC 5250); 
flail joint (DC 5254); or a fracture or malunion of the femur 
(DC 5255).  

Also weighed by the Board are the provisions of 
38 C.F.R. § 4.40 with regard to giving proper consideration 
to the effects of pain in assigning a disability rating, as 
well as the provisions of 38 C.F.R. § 4.45 and the holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  While the VA 
physician who conducted the March 1998 VA examination noted a 
"functional" problem in the left lower extremity resulting 
in "fatigueability, lack of endurance, weakness and 
incoordinated motion with flareups causing further decreased 
motion," the VA physician who conducted the August 1999 
examination found that the complaints of pain and weakness 
were not related to the in-service bone graft.  As set forth 
above, the Board has found the negative opinion by the VA 
physician who conducted the August 1999 examination to be of 
greater probative value than the positive nexus opinion.

The Board further notes that, to the extent some of the 
reported pain and weakness in the left lower extremity may be 
attributable to a low back disability, service connection is 
in effect for chronic low back strain (previously 
characterized as degenerative joint disease of the left 
sacroiliac joint), evaluated at a disability rating of 10 
percent, and that, since the adjudication in this decision is 
properly limited to the issue of entitlement to an increased 
rating for the service-connected residuals of degenerative 
joint disease in the left hip, the propriety of the rating 
for service-connected back disability will not be addressed 
herein.  Notwithstanding the above, the Board simply finds 
that the clinical evidence of record does not contain 
sufficient evidence to conclude that increased compensation 
is warranted due to pain or the principles enumerated in 
DeLuca.  

The Board has also reviewed the claim for an increased rating 
mindful of the guidance of Fenderson, supra.  The RO has 
noted consideration of all pertinent evidence, and has 
assigned the 20 percent rating effective from the date of the 
initial rating assigned for the service-connected arthritis 
of the hip.  The Board on review concurs with that rating.  
The rationale set forth above, in determining that a rating 
in excess of 20 percent is not warranted, is the same as used 
to determine that higher "staged" ratings are not warranted 
for an earlier time.  Thus, a rating in excess of 20 percent 
is not warranted for any portion of the time period in 
question.

Also considered by the Board are the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that, when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  If the question 
of an extraschedular rating is raised by the record or by the 
veteran before the Board, the correct course of action is for 
the Board to raise the issue and remand the matter if 
warranted for a decision in the first instance by the RO, 
which has the delegated authority to assign such a rating in 
the first instance, pursuant to 38 C.F.R. § 3.321 (2003).  
See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996).  To this end, the Board 
notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected left hip arthritis is alleged or demonstrated, nor 
is there any other evidence that this condition involves such 
disability that an extraschedular rating would be warranted 
under the provisions of 38 C.F.R. § 3.321(b)(1).  The Board 
therefore finds that further consideration or referral of 
this matter under the provisions of 38 C.F.R. § 3.321 is not 
necessary or appropriate.
 
In reaching the determination above, the Board has considered 
the veteran's written contentions of record and his sworn 
testimony presented at the October 1998 and January 2005 
hearings, asserting a much more debilitating condition due to 
his left hip arthritis than was demonstrated by the evidence 
cited above, and the Board fully respects the veteran's 
sincere assertions, as a layperson, in this case.  However, 
the Board finds the probative weight of this positive 
evidence to be overcome by the more objective negative 
evidence cited above.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, as the probative weight of the negative 
evidence exceeds that of the positive, the claim must be 
denied.  Gilbert, supra.   


ORDER

Entitlement to an initial rating in excess of 20 percent for 
degenerative joint disease of the left hip with symptoms 
radiating to the left leg is denied.  


_________________________			_________________________
    ANDREW J. MULLEN				 JACQUELINE E. MONROE
       Veterans Law Judge				        Veterans Law 
Judge
  Board of Veterans' Appeals			  Board of Veterans' 
Appeals


_________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


